           Case 2:20-cv-00877-JCM-NJK Document 27 Filed 12/10/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   DEBRA POZDOL,
                                                            Case No.: 2:20-cv-00877-JCM-NJK
 8             Plaintiff(s),
                                                                           Order
 9   v.
                                                                      [Docket No. 26]
10   CITY OF LAS VEGAS,
11             Defendant(s).
12         Pending before the Court is Defendant’s motion to strike Plaintiff’s expert disclosure.
13 Docket No. 26. Any response must be filed by December 15, 2020, and any reply must be filed
14 by December 17, 2020.
15         The Court also notes that the instant motion implicates the most recent attempt by the
16 parties to extend deadlines, which was denied without prejudice for failing to provide the basic
17 information necessary to fully evaluate such request. See Docket No. 25; see also Docket No. 23
18 (setting hearing and identifying information that needed to be presented at that hearing).1 Any
19 renewed stipulation for extension must be filed by December 14, 2020, and must provide the
20 information identified at Docket No. 23.
21         IT IS SO ORDERED.
22         Dated: December 10, 2020
23                                                               ______________________________
                                                                 Nancy J. Koppe
24                                                               United States Magistrate Judge
25
           1
             It is a basic aspect of legal practice that a denial without prejudice means that the
26 underlying request can be renewed. That is precisely the import of using the “without prejudice”
   modifier. E.g., Ceja v. Scribner, 2016 WL 3996152, at *6 (C.D. Cal. Jan. 19, 2016). It is unclear
27 why counsel apparently believes otherwise with respect to the denial without prejudice of the
   stipulation to extend. See Docket No. 26 at 4 (“this Court has already indicated that it is unwilling
28 to move deadlines”).

                                                     1
